DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s status as a continuation-in-part (CIP) of US Application Number 16/729,320 (filing date 12/28/2019) is hereby acknowledged.
The present application’s status as a continuation (CON) of PCT/IB2019/058207 (filing date 09/27/2019) is hereby acknowledged.
The present application’s claims priority under multiple Provisional US Applications. Priority under Provisional US Applications 62/747,147 (filing date 10/18/2018), 62/750,822 (filing date 10/26/2018), and 62/827,112 (filing date 03/31/2019) is hereby acknowledged.

Response to Arguments
Applicant’s arguments, see Pg. 6, filed 06/10/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive. 
The amendments to claims correct the previously-raised informalities (or render the rejections moot through amendment). Accordingly, the 35 USC 112(b) rejections of claims 1-20 is withdrawn.   
Applicant’s arguments, see Pgs. 6-7, filed 06/10/2022, with respect to the 35 USC 102 rejection of claims 1, 18, and 19 have been fully considered but are not persuasive.  
The Examiner disagrees with Applicant’s argument that Neubecker fails to teach or suggest at least “wherein the performing of the at least partial autonomous driving session is executed without utilizing vehicle to vehicle communication between the first vehicle and the first trusted vehicle;”, though the Examiner notes that the incorporation of such a limitation into the independent claims significantly modifies the scope of the claims (particularly since the amended limitation is now included under option (a) only; whereas as a similar limitation in original claim 8 would have been required to be included under either options (a) and (b)) and therefore necessitates further search and consideration. The Examiner notes that the platooning of Neubecker described in paragraphs [0032] and [0022] may rely on vehicle-to-vehicle communication, but such communication is not required as the vehicle 110 is still capable of maintaining the distance “d” behind the second vehicle 402 while relying solely on the vehicle 110’s own sensor data 116 (i.e., “Data transmitted form the second vehicle 402 to vehicle 110 can include substitute sensor data 116 that substitutes for incomplete or unreliable data from sensors 116” [0032]; that is, navigation based on transmitted substitute sensor data 116 is merely optional). However, upon further search and consideration, a new rejection is made in view of Neubecker and Ferrin, whereby Ferrin provides a clearer teaching which explicitly states that no vehicle-to-vehicle communication is relied upon.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, there is a lack of antecedent basis in the claims for the term "the first trusted driver". For the purposes of this examination, the limitations will be interpreted as being directed towards “the first trusted vehicle”, for which antecedent basis exists in independent claim 1.
Regarding claim 7, there is a lack of antecedent basis in the claims for the term "the first trusted driver". For the purposes of this examination, the limitations will be interpreted as being directed towards “the first trusted vehicle”, for which antecedent basis exists in independent claim 1.
Claim 8 is dependent upon claim 7 and therefore inherits the above-described deficiencies. Accordingly, claim 8 is rejected under similar reasoning as claim 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker et al. (US 2019/0073908 A1), hereinafter Neubecker, in view of Ferrin et al. (US 2010/0049374 A1), hereinafter Ferrin.

Regarding claim 1, Neubecker teaches a method for at least partial autonomous driving, comprising:
detecting a first trusted vehicle within an environment of a first vehicle, 
Neubecker teaches ([0024]): "The sensors 116 may be programmed to collect data related to the vehicle 110 and the environment in which the vehicle 110 is operating… The sensors 116 may be used to sense the environment in which the vehicle 110 is operating such as weather conditions, the grade of a road, the location of a road or locations of neighboring vehicles 110." Neubecker further teaches ([0032]): "While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402 while sensors 116 on second vehicle 402 can determine a path for piloting both vehicle 110 and second vehicle 402."
the first vehicle is destined to follow a first path and reach a first target location, the first trusted vehicle is destined to follow a second path;
Neubecker teaches ([0030]): "Computing device 115 can pilot vehicle 110 to a safe parking locations by determining a path to the safe parking location based on vehicle's 110 location on a predetermined map using sensors 116 like accelerometers and GPS." Neubecker further teaches ([0032]): "Platooning is a piloting maneuver wherein vehicle 110 maintains a distance "d" behind a second vehicle 402 while both vehicle 110 and second vehicle 402 are traveling on a roadway… While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402 while sensors 116 on second vehicle 402 can determine a path for piloting both vehicle 110 and second vehicle 402..." Here, the path of the vehicle 110 is offset by at least the distance "d" from the second vehicle 402.
determining, based on at least a spatial relationship between the first path and the second path, at least one out of:(a) whether to perform an at least partial autonomous driving session that involves at least partially automatically following the first trusted vehicle, and (b) whether to suggest to a human driver of the first vehicle to authorize the first vehicle to perform the at least partial autonomous driving session;
Neubecker teaches ([0009]): "Vehicles can be equipped to operate in both autonomous and occupant piloted mode. By a semi- or fully-autonomous mode, we mean a mode of operation wherein a vehicle can be piloted by a computing device as part of a vehicle information system having sensors and controllers... For purposes of this disclosure, an autonomous mode is defined as one in which each of vehicle propulsion (e.g., via a powertrain including an internal combustion engine and/or electric motor), braking, and steering are controlled by one or more vehicle computers;" Neubecker further teaches ([0038]): "At step 608, vehicle 402 can transmit substitute sensor 116 data to vehicle 110 via a V-to-V network to permit computing device 115 to pilot vehicle 110 to platoon with the second vehicle 402, where platooning with second vehicle 402 includes following second vehicle 402 at a distance "d" based on the substitute sensor 116 data or data describing vehicle 110 trajectory, i.e., a speed and heading. Platooning can permit vehicle 110 and second vehicle 402 to stay within range of a V-to-V network and thereby continue to transmit substitute sensor 116 data..."
However, while Neubecker does teach vehicle following without the use of vehicle-to-vehicle communication (see at least [0032] and [0022]), Ferrin provides a clearer teaching of performing the at least partial autonomous driving session when determining to perform the at least partial autonomous driving session; wherein the performing of the at least partial autonomous driving session is executed without utilizing vehicle to vehicle communication between the first vehicle and the first trusted vehicle. Ferrin teaches a follower vehicle control system and method for forward and reverse convoy movement, comprising:
and responding to the determination; wherein the responding comprises at least one out of: (a) performing the at least partial autonomous driving session when determining to perform the at least partial autonomous driving session; wherein the performing of the at least partial autonomous driving session is executed without utilizing vehicle to vehicle communication between the first vehicle and the first trusted vehicle; and (b) suggesting the human driver to authorize the first vehicle to perform the at least partial autonomous driving session, when determining to suggest the human driver to authorize the first vehicle to perform the at least partial autonomous driving session.
Ferrin teaches ([0029]): "A significant advantage of the present invention is that it provides a control system for a follower vehicle that does not require any input or communication from the leader 2. Follower vehicle 4 will simply begin following leader 2 as soon as leader 2 begins to move. Consequently, the present invention is free of the problems and limitations associated with systems that require communication between the leader 2 and follower vehicle 4." ([0041]): "As mentioned above, it is generally preferred, but not required, that the follower vehicle 4 be fully autonomous, i.e., so it can operate and follow the leader 2 without requiring driver input." Thus, when it is determined that the leader 2 begins to move, the follower vehicle 2 initiates the at least partial autonomous driving to follow the leader 2 without utilizing vehicle-to-vehicle communication.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker to incorporate the teachings of Ferrin to provide performing the at least partial autonomous driving session when determining to perform the at least partial autonomous driving session; wherein the performing of the at least partial autonomous driving session is executed without utilizing vehicle to vehicle communication between the first vehicle and the first trusted vehicle. Neubecker and Ferrin are each directed towards similar pursuits in the field of vehicle following/platooning. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Ferrin in order to enable vehicle following without utilizing vehicle-to-vehicle communication, as doing so beneficially provides a system which is free of the problems and limitations associated with systems that require communication between the leader vehicle and a follower vehicle, as recognized by Ferrin ([0029]).

Regarding claim 4, Neubecker and Ferrin teach the aforementioned limitations of claim 1. Neubecker further teaches:
the determining is based, at least in part, on a spatial relationship between the first path and the second path.
Neubecker teaches ([0038]): "At step 608, vehicle 402 can transmit substitute sensor 116 data to vehicle 110 via a V-to-V network to permit computing device 115 to pilot vehicle 110 to platoon with the second vehicle 402, where platooning with second vehicle 402 includes following second vehicle 402 at a distance "d" based on the substitute sensor 116 data or data describing vehicle 110 trajectory, i.e., a speed and heading. Platooning can permit vehicle 110 and second vehicle 402 to stay within range of a V-to-V network and thereby continue to transmit substitute sensor 116 data..."

Regarding claim 14, Neubecker and Ferrin teach the aforementioned limitations of claim 1. Neubecker further teaches:
detecting at least one additional trusted vehicle other than the first trusted vehicle, within the environment of the vehicle;
Neubecker teaches ([0024]): "The sensors 116 may be used to sense… the location of a road or locations of neighboring vehicles..." Neubecker further teaches ([0034]): "FIG. 5 is a diagram of a traffic scene 500, where vehicle 110 is configured with a sensor 116, in this example a video camera 502, that is configured to be in a rear portion of vehicle 110. In this example, vehicle 110 can communicate via V-to-V network via network interface 404 with network interface 406 on second vehicle 402 and network interface 506 on third vehicle 504 to form a three-car platoon with vehicle 110 in the middle at a distance "d" from both second vehicle 402 and third vehicle 504 as shown in traffic scene 500."
and wherein the determining comprises selecting a trusted vehicle out of (i) the first trusted vehicle and (ii) the at least one additional trusted vehicle.
Neubecker further teaches ([0034]): "FIG. 5 is a diagram of a traffic scene 500, where vehicle 110 is configured with a sensor 116, in this example a video camera 502, that is configured to be in a rear portion of vehicle 110. In this example, vehicle 110 can communicate via V-to-V network via network interface 404 with network interface 406 on second vehicle 402 and network interface 506 on third vehicle 504 to form a three-car platoon with vehicle 110 in the middle at a distance "d" from both second vehicle 402 and third vehicle 504 as shown in traffic scene 500." FIG. 5 demonstrates that the vehicle 110 has selected the second vehicle 402 as the trusted vehicle (i.e., vehicle 110 is following vehicle 402).

Regarding claim 18, Neubecker teaches a non-transitory computer readable medium for at least partial autonomous driving, the non-transitory computer readable medium stores instructions for:
detecting a first trusted vehicle within an environment of a first vehicle, 
Neubecker teaches ([0024]): "The sensors 116 may be programmed to collect data related to the vehicle 110 and the environment in which the vehicle 110 is operating… The sensors 116 may be used to sense the environment in which the vehicle 110 is operating such as weather conditions, the grade of a road, the location of a road or locations of neighboring vehicles 110." Neubecker further teaches ([0032]): "While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402 while sensors 116 on second vehicle 402 can determine a path for piloting both vehicle 110 and second vehicle 402."
the first vehicle is destined to follow a first path and reach a first target location, the first trusted vehicle is destined to follow a second path;
Neubecker teaches ([0030]): "Computing device 115 can pilot vehicle 110 to a safe parking locations by determining a path to the safe parking location based on vehicle's 110 location on a predetermined map using sensors 116 like accelerometers and GPS." Neubecker further teaches ([0032]): "Platooning is a piloting maneuver wherein vehicle 110 maintains a distance "d" behind a second vehicle 402 while both vehicle 110 and second vehicle 402 are traveling on a roadway… While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402 while sensors 116 on second vehicle 402 can determine a path for piloting both vehicle 110 and second vehicle 402..." Here, the path of the vehicle 110 is offset by at least the distance "d" from the second vehicle 402.
determining, based on at least a spatial relationship between the first path and the second path, at least one out of:(a) whether to perform an at least partial autonomous driving session that involves at least partially automatically following the first trusted vehicle, and (b) whether to suggest to a human driver of the first vehicle to authorize the first vehicle to perform the at least partial autonomous driving session;
Neubecker teaches ([0009]): "Vehicles can be equipped to operate in both autonomous and occupant piloted mode. By a semi- or fully-autonomous mode, we mean a mode of operation wherein a vehicle can be piloted by a computing device as part of a vehicle information system having sensors and controllers... For purposes of this disclosure, an autonomous mode is defined as one in which each of vehicle propulsion (e.g., via a powertrain including an internal combustion engine and/or electric motor), braking, and steering are controlled by one or more vehicle computers;" Neubecker further teaches ([0038]): "At step 608, vehicle 402 can transmit substitute sensor 116 data to vehicle 110 via a V-to-V network to permit computing device 115 to pilot vehicle 110 to platoon with the second vehicle 402, where platooning with second vehicle 402 includes following second vehicle 402 at a distance "d" based on the substitute sensor 116 data or data describing vehicle 110 trajectory, i.e., a speed and heading. Platooning can permit vehicle 110 and second vehicle 402 to stay within range of a V-to-V network and thereby continue to transmit substitute sensor 116 data..."
However, while Neubecker does teach vehicle following without the use of vehicle-to-vehicle communication (see at least [0032] and [0022]), Ferrin provides a clearer teaching of performing the at least partial autonomous driving session when determining to perform the at least partial autonomous driving session; wherein the performing of the at least partial autonomous driving session is executed without utilizing vehicle to vehicle communication between the first vehicle and the first trusted vehicle. Ferrin teaches a follower vehicle control system and method for forward and reverse convoy movement, comprising:
and responding to the determination; wherein the responding comprises at least one out of: (i) performing the at least partial autonomous driving session when determining to perform the at least partial autonomous driving session; wherein the performing of the at least partial autonomous driving session is executed without utilizing vehicle to vehicle communication between the first vehicle and the first trusted vehicle; and (ii) suggesting the human driver to authorize the first vehicle to perform the at least partial autonomous driving session, when determining to suggest the human driver to authorize the first vehicle to perform the at least partial autonomous driving session.
Ferrin teaches ([0029]): "A significant advantage of the present invention is that it provides a control system for a follower vehicle that does not require any input or communication from the leader 2. Follower vehicle 4 will simply begin following leader 2 as soon as leader 2 begins to move. Consequently, the present invention is free of the problems and limitations associated with systems that require communication between the leader 2 and follower vehicle 4." ([0041]): "As mentioned above, it is generally preferred, but not required, that the follower vehicle 4 be fully autonomous, i.e., so it can operate and follow the leader 2 without requiring driver input." Thus, when it is determined that the leader 2 begins to move, the follower vehicle 2 initiates the at least partial autonomous driving to follow the leader 2 without utilizing vehicle-to-vehicle communication.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker to incorporate the teachings of Ferrin to provide performing the at least partial autonomous driving session when determining to perform the at least partial autonomous driving session; wherein the performing of the at least partial autonomous driving session is executed without utilizing vehicle to vehicle communication between the first vehicle and the first trusted vehicle. Neubecker and Ferrin are each directed towards similar pursuits in the field of cooperative driving. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Ferrin in order to enable vehicle following without utilizing vehicle-to-vehicle communication, as doing so beneficially provides a system which is free of the problems and limitations associated with systems that require communication between the leader vehicle and a follower vehicle, as recognized by Ferrin ([0029]).

Claim(s) 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker and Ferrin in view of Graves (US 9,953,533 B1).

Regarding claim 2, Neubecker and Ferrin teach the aforementioned limitations of claim 2. Neubecker further teaches:
monitoring an environment of the first vehicle during the performing of the at least partial autonomous driving session to provide monitoring results;
Neubecker teaches ([0032]): "Platooning is a piloting maneuver wherein vehicle 110 maintains a distance "d" behind a second vehicle 402 while both vehicle 110 and second vehicle 402 are traveling on a roadway… While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402 while sensors 116 on second vehicle 402 can determine a path for piloting both vehicle 110 and second vehicle 402..."
However, Neubecker does not outright teach determining by the first vehicle whether to terminate the at least partial autonomous driving session, based on the monitoring results. Graves teaches a road hazard warning system for platooning vehicles, comprising:
and determining by the first vehicle whether to terminate the at least partial autonomous driving session, based on the monitoring results.
Graves teaches (Col. 4 lines 1-19): "If the status information of the primary vehicle 12 received by the transmitter/receiver 52 of the secondary vehicle 50 indicates that the primary vehicle 12 has come to a stop due to the hazard 16, such as when the hazard 16 is a collision blocking the path of the primary vehicle 12, the control module 54 is configured to consider the stopped primary vehicle 12 to essentially be part of the hazard 16 and calculate a minimum stopping distance of the secondary vehicle 50 relative to the primary vehicle 12 and/or the hazard 16. The minimum stopping distance is based at least on the speed and weight of the secondary vehicle 50, and advantageously informs the driver of the secondary vehicle 50 when the brakes of the secondary vehicle 50 must be engaged in order to bring the secondary vehicle 50 to a stop prior to reaching the primary vehicle 12." Graves further teaches (Col. 5 lines 26-33): "If the control module 74 determines that the following platoon vehicle 70 has reached its minimum stopping distance relative to at least one of the lead platoon vehicle 50, the hazard 16, the primary vehicle 12, and the intermediate vehicle 60, the control module 74 can alert the driver of the following platoon vehicle 70 and instruct the driver of the following platoon vehicle 70 to disengage from the platoon."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Graves to provide determining by the first vehicle whether to terminate the at least partial autonomous driving session, based on the monitoring results. Neubecker, Ferrin, and Graves are each directed towards similar pursuits in the field of vehicle following/platooning. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Graves, as doing so advantageously provides the driver a notification of when brakes must be engaged in order to bring the vehicle to a safe stop, as recognized by Graves (Col. 4 lines 1-19).

Regarding claim 3, Neubecker and Ferrin teach the aforementioned limitations of claim 1. However, neither Neubecker nor Ferrin outright teach displaying to the human driver at least one out of (a) information regarding the first trusted vehicle, and (b) the first path and the second path. Graves teaches a road hazard warning system for platooning vehicles, comprising:
displaying to the human driver at least one out of (a) information regarding the first trusted vehicle, and (b) the first path and the second path.
Graves teaches (Col. 3 lines 44-59): "The control module 54 is configured to notify a driver of the secondary vehicle 50 of the hazard 16 detected by the hazard detection sensors 14 in any suitable manner, such as with any suitable audible alert and/or any suitable visual alert, such as a visual alert displayed on an instrument cluster, heads up display, and/or center counsel display of the secondary vehicle 50." Graves further teaches (Col. 5 lines 26-33): "If the control module 74 determines that the following platoon vehicle 70 has reached its minimum stopping distance relative to at least one of the lead platoon vehicle 50, the hazard 16, the primary vehicle 12, and the intermediate vehicle 60, the control module 74 can alert the driver of the following platoon vehicle 70 and instruct the driver of the following platoon vehicle 70 to disengage from the platoon."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Graves to provide displaying to the human driver at least one out of (a) information regarding the first trusted vehicle, and (b) the first path and the second path. Neubecker, Ferrin, and Graves are each directed towards similar pursuits in the field of vehicle following/platooning. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Graves, as doing so advantageously provides the driver a notification of when brakes must be engaged in order to bring the vehicle to a safe stop, as recognized by Graves (Col. 4 lines 1-19).

Regarding claim 20, Neubecker and Ferrin teach the aforementioned limitations of claim 18. However, neither Neubecker nor Ferrin outright teach displaying to the human driver at least one out of (a) information regarding the first trusted vehicle, and (b) the first path and the second path. Graves teaches a road hazard warning system for platooning vehicles, comprising:
instructions for displaying to the human driver at least one out of (a) information regarding the first trusted vehicle, and (b) the first path and the second path.
Graves teaches (Col. 3 lines 44-59): "The control module 54 is configured to notify a driver of the secondary vehicle 50 of the hazard 16 detected by the hazard detection sensors 14 in any suitable manner, such as with any suitable audible alert and/or any suitable visual alert, such as a visual alert displayed on an instrument cluster, heads up display, and/or center counsel display of the secondary vehicle 50." Graves further teaches (Col. 5 lines 26-33): "If the control module 74 determines that the following platoon vehicle 70 has reached its minimum stopping distance relative to at least one of the lead platoon vehicle 50, the hazard 16, the primary vehicle 12, and the intermediate vehicle 60, the control module 74 can alert the driver of the following platoon vehicle 70 and instruct the driver of the following platoon vehicle 70 to disengage from the platoon."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Graves to provide instructions for displaying to the human driver at least one out of (a) information regarding the first trusted vehicle, and (b) the first path and the second path. Neubecker and Graves are each directed towards similar pursuits in the field of vehicle following/platooning. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Graves, as doing so advantageously provides the driver a notification of when brakes must be engaged in order to bring the vehicle to a safe stop, as recognized by Graves (Col. 4 lines 1-19).

Claim(s) 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker and Ferrin in view of Lesher et al. (US 2018/0188746 A1), hereinafter Lesher.

Regarding claim 5, Neubecker and Ferrin teach the aforementioned limitations of claim 1. However, Neubecker does not outright teach generating feedback regarding a driving of the first trusted vehicle during the at least partial autonomous driving session and sending the feedback to a remote system for recalculation of a trust attribute associated with the first trusted driver. Lesher teaches self-ordering of fleet vehicles in a platoon, comprising:
generating feedback regarding a driving of the first trusted vehicle during the at least partial autonomous driving session
Lesher teaches ([0058]): "In the example embodiment, Platooning Driver Ranking is defined as: Ranking=(n1*weigting1)+(n2*weighting2)+" Lesher further teaches  ([0059]): "The values for Nx above are defined by the company safety manager or weighting across all the driver of the fleet and/or data collecting during driving which may without limitation include:" Lesher even further teaches ([0060]-[0076]): "Citations; Accidents; Ranking from other drivers; Current Hours of Service; Total Hours of Service; Current Hours platooning... Current Hard Braking events..."
and sending the feedback to a remote system for recalculation of a trust attribute associated with the first trusted driver.
Lesher teaches ([0083]): "In accordance with this embodiment, each vehicle queries via the V2V Broadcast communication protocol all of the other vehicles in the platoon D for receiving each of their safety and/or efficiency criteria ratings. Each vehicle of the platoon also determines the various permutations of sub-platoons that could be formed by splitting the original platoon D into the sub-platoon permutations. Each vehicle of the platoon also calculates or otherwise computes a safety and/or efficiency criteria rating of each of the various sub-platoon permutations. In addition, each vehicle then determines to split from the platoon when it (the determining vehicle) is at the lead of a sub-platoon permutation that results in an overall improvement in safety and/or efficiency when the platoon is split relative to the platoon as original composed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Lesher to provide generating feedback regarding a driving of the first trusted vehicle during the at least partial autonomous driving session and sending the feedback to a remote system for recalculation of a trust attribute associated with the first trusted driver. Neubecker, Ferrin, and Lesher are each directed towards similar pursuits in the field of vehicle following/platooning. As such, one of ordinary skill in the art would find it advantageous to implement the teachings of Lesher, as doing so beneficially provides an overall improvement in the safety and/or efficiency of the platoon based in part on the feedback, as recognized by Lesher ([0083]).

Regarding claim 6, Neubecker and Ferrin teach the aforementioned limitations of claim 1. However, Neubecker does not outright teach that the determining comprises obtaining a driving profile of the human driver, obtaining a driving profile of the first trusted vehicle, calculating a similarity between the driving profile of the human driver and the driving profile of the first trusted vehicle, and wherein the determining is based, at least in part, on the similarity. Lesher teaches self-ordering of fleet vehicles in a platoon, comprising:
the determining comprises obtaining a driving profile of the human driver, obtaining a driving profile of the first trusted vehicle, calculating a similarity between the driving profile of the human driver and the driving profile of the first trusted vehicle,
Lesher teaches ([0055]): "In accordance with the first embodiment, each vehicle queries the immediately forward vehicle for receiving its safety and/or efficiency criteria rating. The querying vehicle then compares the received safety and/or efficiency criteria rating of the queried vehicle with its own safety and/or efficiency criteria rating to determine a difference, and then compares the difference against a predetermined threshold. When the difference is greater than the predetermined threshold, the querying vehicle determines that splitting the platoon is beneficial... Conversely in this embodiment, when the difference is less than the predetermined threshold, the querying vehicle determines that splitting the platoon is not beneficial and acts accordingly to continue to follow the vehicle ahead." Lesher further teaches ([0058]): "In the example embodiment, Platooning Driver Ranking is defined as: Ranking=(n1*weigting1)+(n2*weighting2)+" Lesher even further teaches  ([0059]): "The values for Nx above are defined by the company safety manager or weighting across all the driver of the fleet and/or data collecting during driving which may without limitation include:" Lesher still further teaches ([0060]-[0076]): "Citations; Accidents; Ranking from other drivers; Current Hours of Service; Total Hours of Service; Current Hours platooning... Current Hard Braking events..."
and wherein the determining is based, at least in part, on the similarity.
Lesher teaches ([0055]): "In accordance with the first embodiment, each vehicle queries the immediately forward vehicle for receiving its safety and/or efficiency criteria rating. The querying vehicle then compares the received safety and/or efficiency criteria rating of the queried vehicle with its own safety and/or efficiency criteria rating to determine a difference, and then compares the difference against a predetermined threshold. When the difference is greater than the predetermined threshold, the querying vehicle determines that splitting the platoon is beneficial... Conversely in this embodiment, when the difference is less than the predetermined threshold, the querying vehicle determines that splitting the platoon is not beneficial and acts accordingly to continue to follow the vehicle ahead."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Lesher to provide that the determining comprises obtaining a driving profile of the human driver, obtaining a driving profile of the first trusted vehicle, calculating a similarity between the driving profile of the human driver and the driving profile of the first trusted vehicle, and wherein the determining is based, at least in part, on the similarity. Neubecker, Ferrin, and Lesher are each directed towards similar pursuits in the field of vehicle following/platooning. As such, one of ordinary skill in the art would find it advantageous to implement the teachings of Lesher, as doing so beneficially provides an overall improvement in the safety and/or efficiency of the platoon based in part on the feedback, as recognized by Lesher ([0083]).

Regarding claim 10, Neubecker and Ferrin teach the aforementioned limitations of claim 1. However, Neubecker does not outright teach that the first vehicle is associated with a first trust level and the first trusted vehicle is associated with a second trust level, wherein the determining is based at least in part on the first trust level and on the second trust level. Lesher teaches self-ordering of fleet vehicles in a platoon, comprising:
the first vehicle is associated with a first trust level and the first trusted vehicle is associated with a second trust level,
Lesher teaches ([0058]): "In the example embodiment, Platooning Driver Ranking is defined as: Ranking=(n1*weigting1)+(n2*weighting2)+" Lesher further teaches  ([0059]): "The values for Nx above are defined by the company safety manager or weighting across all the driver of the fleet and/or data collecting during driving which may without limitation include:" Lesher even further teaches ([0060]-[0076]): "Citations; Accidents; Ranking from other drivers; Current Hours of Service; Total Hours of Service; Current Hours platooning... Current Hard Braking events..." Lesher still further teaches ([0083]): "In accordance with this embodiment, each vehicle queries via the V2V Broadcast communication protocol all of the other vehicles in the platoon D for receiving each of their safety and/or efficiency criteria ratings."
wherein the determining is based at least in part on the first trust level and on the second trust level.
Lesher teaches ([0083]): "In accordance with this embodiment, each vehicle queries via the V2V Broadcast communication protocol all of the other vehicles in the platoon D for receiving each of their safety and/or efficiency criteria ratings. Each vehicle of the platoon also determines the various permutations of sub-platoons that could be formed by splitting the original platoon D into the sub-platoon permutations. Each vehicle of the platoon also calculates or otherwise computes a safety and/or efficiency criteria rating of each of the various sub-platoon permutations. In addition, each vehicle then determines to split from the platoon when it (the determining vehicle) is at the lead of a sub-platoon permutation that results in an overall improvement in safety and/or efficiency when the platoon is split relative to the platoon as original composed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Lesher to provide that the first vehicle is associated with a first trust level and the first trusted vehicle is associated with a second trust level, wherein the determining is based at least in part on the first trust level and on the second trust level. Neubecker, Ferrin, and Lesher are each directed towards similar pursuits in the field of vehicle following/platooning. As such, one of ordinary skill in the art would find it advantageous to implement the teachings of Lesher, as doing so beneficially provides  an overall improvement in the safety and/or efficiency of the platoon based on the trust levels, as recognized by Lesher ([0083]).

Regarding claim 11, Neubecker and Ferrin teach the aforementioned limitations of claim 1. However, Neubecker does not outright teach that the first vehicle is associated with a first trust level and the first trusted vehicle is associated with a second trust level, wherein the determining is based at least in part on the first trust level and on the second trust level. Lesher teaches self-ordering of fleet vehicles in a platoon, comprising:
the first vehicle is associated with a first trust level and the first trusted vehicle is associated with a second trust level,
Lesher teaches ([0058]): "In the example embodiment, Platooning Driver Ranking is defined as: Ranking=(n1*weigting1)+(n2*weighting2)+" Lesher further teaches  ([0059]): "The values for Nx above are defined by the company safety manager or weighting across all the driver of the fleet and/or data collecting during driving which may without limitation include:" Lesher even further teaches ([0060]-[0076]): "Citations; Accidents; Ranking from other drivers; Current Hours of Service; Total Hours of Service; Current Hours platooning... Current Hard Braking events..." Lesher still further teaches ([0083]): "In accordance with this embodiment, each vehicle queries via the V2V Broadcast communication protocol all of the other vehicles in the platoon D for receiving each of their safety and/or efficiency criteria ratings."
wherein the determining is based at least in part on the first trust level and on the second trust level.
Lesher teaches ([0083]): "In accordance with this embodiment, each vehicle queries via the V2V Broadcast communication protocol all of the other vehicles in the platoon D for receiving each of their safety and/or efficiency criteria ratings. Each vehicle of the platoon also determines the various permutations of sub-platoons that could be formed by splitting the original platoon D into the sub-platoon permutations. Each vehicle of the platoon also calculates or otherwise computes a safety and/or efficiency criteria rating of each of the various sub-platoon permutations. In addition, each vehicle then determines to split from the platoon when it (the determining vehicle) is at the lead of a sub-platoon permutation that results in an overall improvement in safety and/or efficiency when the platoon is split relative to the platoon as original composed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Lesher to provide that the first vehicle is associated with a first trust level and the first trusted vehicle is associated with a second trust level, wherein the determining is based at least in part on the first trust level and on the second trust level. Neubecker, Ferrin, and Lesher are each directed towards similar pursuits in the field of vehicle following/platooning. As such, one of ordinary skill in the art would find it advantageous to implement the teachings of Lesher, as doing so beneficially provides  an overall improvement in the safety and/or efficiency of the platoon based on the trust levels, as recognized by Lesher ([0083]).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker and Ferrin in view of Chandran et al. (US 2017/0263128 A1), hereinafter Chandran.

Regarding claim 7, Neubecker and Ferrin teach the aforementioned limitations of claim 1. However, neither Neubecker nor Ferrin outright teach that the detecting of the first trusted driver comprises accessing a data structure that includes identifications associated with trusted drivers. Chandran teaches methods for enabling safe tailgating by a vehicle, comprising:
the detecting of the first trusted driver comprises accessing a data structure that includes identifications associated with trusted drivers.
Chandran teaches ([0035]): "At step 302, capture, by safe tailgating computing device 102, an image of the license plate of the leading vehicle and identify the license plate. The image of the license plate is captured from the either camera 124 or a separate high resolution front facing camera connected to the trailing vehicle's digital navigational display. It is confirmed that the license plate is a real license plate using OCR (optical character recognition) analysis and store data related to the license plate in local database 104 and upload to the remote database 106 if connected to the communication network 108." Chandran further teaches ([0032]): "The safe tailgating computing device 102 is mounted on a trailing vehicle dashboard with display facing user and the rear camera pointing to road ahead. The camera 124 captures the image of rear portion of the leading vehicle. The image analyzer module 200 analyzes the image of the rear portion to confirm presence of a license plate in the rear portion. Thereafter, the licensor detector module 202 detects the registration number of the leading vehicle using information sourced from the remote database 104 which is a crowd sourced database that stores vehicle and driver parameters/characteristics."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Chandran to provide that the detecting of the first trusted driver comprises accessing a data structure that includes identifications associated with trusted drivers. Neubecker, Ferrin, and Chandran are each directed towards similar pursuits in the field of vehicle following/platooning. Incorporating the teachings of Chandran beneficially provides access to a remote database which contains data about the leading vehicle, the leading vehicle driver, and the leading vehicle's safety ratings, as recognized by Chandran ([0038]).

Regarding claim 8, Neubecker, Ferrin, and Chandran teach the aforementioned limitations of claim 7. However, neither Neubecker nor Ferrin outright teach that the identifications are license plate numbers. Chandran further teaches:
the identifications are license plate numbers.
Chandran teaches ([0032]): "The safe tailgating computing device 102 is mounted on a trailing vehicle dashboard with display facing user and the rear camera pointing to road ahead. The camera 124 captures the image of rear portion of the leading vehicle. The image analyzer module 200 analyzes the image of the rear portion to confirm presence of a license plate in the rear portion. Thereafter, the licensor detector module 202 detects the registration number of the leading vehicle using information sourced from the remote database 104 which is a crowd sourced database that stores vehicle and driver parameters/characteristics."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker, Ferrin, and Chandran to further incorporate the teachings of Chandran to provide that the identifications are license plate numbers. Neubecker, Ferrin, and Chandran are each directed towards similar pursuits in the field of vehicle following/platooning. Incorporating the teachings of Chandran beneficially provides access to a remote database which contains data about the leading vehicle, the leading vehicle driver, and the leading vehicle's safety ratings, as recognized by Chandran ([0038]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker and Ferrin in view of Sujan et al. (US 2020/0027355 A1), hereinafter Sujan.

Regarding claim 9, Neubecker and Ferrin teach the aforementioned limitations of claim 1. However, Neubecker does not outright teach that the determining is based, at least in part, on a number of vehicles that are already engaged in at least partially automatically following the first trusted vehicle. Sujan teaches a platoon system for vehicles, comprising:
the determining is based, at least in part, on a number of vehicles that are already engaged in at least partially automatically following the first trusted vehicle.
Sujan teaches ([0076]): "The platoon split fourth step 282 is shown in FIG. 14 and includes determining that the deserter 246 has left from a position that is not the leader or the end of the platoon rank order at step 398 and a leading section is identified ahead of the vacated position of the deserter 246 and a lagging section is identified behind the vacated position of the deserter 246. At step 402, the lagging section accelerates to catch up to the leading section if allowed within the speed limit of the roadway 254 and not inhibited by the platoon control system 52. Additionally, if a second platoon is identified and is more advantageous, the lagging section may choose to join the second platoon and leave the initial platoon 250."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Sujan to provide that the determining is based, at least in part, on a number of vehicles that are already engaged in at least partially automatically following the first trusted vehicle. Neubecker, Ferrin, and Sujan are each directed towards similar pursuits in the field of vehicle following/platooning. As such, one of ordinary skill in the art would find it advantageous to implement the teachings of Sujan, as doing so beneficially allows for the determination to disengage from the original platoon and join a more advantageous platoon when it is determined that there has been a change in a number of members of the original platoon, as recognized by Sujan ([0076]).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker and Ferrin in view of Fernando et al. (US 2019/0193751 A1), hereinafter Fernando.

Regarding claim 12, Neubecker and Ferrin teach the aforementioned limitations of claim 1. However, neither Neubecker nor Ferrin outright teach that the determining is also responsive to a driving history of the human driver. Fernando teaches a vehicle-mounted interface for an autonomous vehicle, comprising:
the determining is also responsive to a driving history of the human driver.
Fernando teaches ([0029]): "For example, when the driver sets (inputs) a destination to the receiver, the determiner determines that the driver is unfamiliar with the route along which the driver is to drive the vehicle." Fernando further teaches ([0033]): "For example, the determiner may determine that the driver is familiar with the route along which the driver is to drive the vehicle when a destination is set to the receiver by the driver and the set destination is included in the travel history." Thus, if the destination is entered but is not included in the travel history, the determiner would determine that the driver is not familiar with the route to the destination. Fernando even further teaches ([0080]): "First, determiner 102 determines whether or not the driver has set a destination to receiver 101 and the set destination is included in the travel history (S141). The destination is typically a destination for automated driving."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Fernando to provide that the determining is also responsive to a driving history of the human driver. Neubecker, Ferrin, and Fernando are each at least partially concerned with autonomously driving a vehicle. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Fernando, as doing so beneficially allows for reallocation of computing resources, specifically prioritizing learning resources over predictive resources when the driver is unfamiliar with a route, as recognized by Fernando ([0111]). The results of the learning are then used to provide predictions of driving operations desired by the driver based on results of the learning ([0093]).

Regarding claim 13, Neubecker, Ferrin, and Fernando teach the aforementioned limitations of claim 12. However, neither Neubecker nor Ferrin outright teach determining to perform the at least partial autonomous driving session when the human driver never drove to the first target location. Fernando further teaches:
determining to perform the at least partial autonomous driving session when the human driver never drove to the first target location.
Fernando teaches ([0029]): "For example, when the driver sets (inputs) a destination to the receiver, the determiner determines that the driver is unfamiliar with the route along which the driver is to drive the vehicle." Fernando further teaches ([0033]): "For example, the determiner may determine that the driver is familiar with the route along which the driver is to drive the vehicle when a destination is set to the receiver by the driver and the set destination is included in the travel history." Thus, if the destination is entered but is not included in the travel history, the determiner would determine that the driver is not familiar with the route to the destination. Fernando even further teaches ([0080]): "First, determiner 102 determines whether or not the driver has set a destination to receiver 101 and the set destination is included in the travel history (S141). The destination is typically a destination for automated driving."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker, Ferrin, and Fernando to further incorporate the teachings of Fernando to provide determining to perform the at least partial autonomous driving session when the human driver never drove to the first target location. Neubecker, Ferrin, and Fernando are each at least partially concerned with autonomously driving a vehicle. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Fernando, as doing so beneficially allows for reallocation of computing resources, specifically prioritizing learning resources over predictive resources when the driver is unfamiliar with a route, as recognized by Fernando ([0111]). The results of the learning are then used to provide predictions of driving operations desired by the driver based on results of the learning ([0093]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker, Ferrin, and Fernando in view of Stenneth et al. (US 2017/0293296 A1), hereinafter Stenneth.

Regarding claim 15, Neubecker, Ferrin, and Fernando teach the aforementioned limitations of claim 13. However, neither Neubecker, Ferrin, nor Fernando outright teach that the first path comprises multiple first path segments, and wherein the determining comprises selecting, for each first path segment out of the multiple first path segments, a trusted vehicle out of (i) the first trusted vehicle and (ii) the at least one additional trusted vehicle. Stenneth teaches a method, apparatus, and computer program product for grouping vehicles into a platoon, comprising:
the first path comprises multiple first path segments,
Stenneth teaches ([0019]): "A route may be defined as a path between a particular origin and a particular destination, where multiple routes may exist between those same origin and destination points."
and wherein the determining comprises selecting, for each first path segment out of the multiple first path segments, a trusted vehicle out of (i) the first trusted vehicle and (ii) the at least one additional trusted vehicle.
Stenneth teaches ([0044]): "Further, the platoon matching exchange may be aware of the size and type of vehicles traveling along routes and may use this understanding to determine if the vehicle should join a platoon or not. The platoon matching exchange may determine that a maximum platoon size for a particular stretch of road or certain road conditions to be no more than five trucks with conventional 53-foot long trailers. However, the same stretch of road may have a maximum platoon size of ten passenger vehicles..." The examiner notes that in a platoon of five vehicles, the leader of such a platoon would correspond to the trusted vehicle of Neubecker.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker, Ferrin, and Fernando to incorporate the teachings of Stenneth to provide that the first path comprises multiple first path segments, and wherein the determining comprises selecting, for each first path segment out of the multiple first path segments, a trusted vehicle out of (i) the first trusted vehicle and (ii) the at least one additional trusted vehicle. As recognized by Stenneth ([0044]), different stretches of roads may be capable of accommodating a different number of platooning vehicles. As such, incorporating the teachings of Stenneth would be advantageous, as such an arrangement would allow for the formation of platoons compatible based on the road segment and the number of vehicles involved in platooning.

Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker and Ferrin in view of Stenneth.

Regarding claim 16, Neubecker and Ferrin teach the aforementioned limitations of claim 1. However, neither Neubecker nor Ferrin outright teach that the determining is also responsive to a status of the human driver. Stenneth teaches a method, apparatus, and computer program product for grouping vehicles into a platoon, comprising:
the determining is also responsive to a status of the human driver.
Stenneth teaches ([0051]): "A vehicle or platoon server may optionally determine, based on driver behavior (e.g., a driver is too drowsy as determined from driver monitoring sensors) information and vehicle status, that it is no longer safe to remain in a platoon… The remaining vehicles of the platoon may then make course corrections to enable the departing vehicle safe passage from the platoon."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Fernando to provide that the determining is also responsive to a status of the human driver. Neubecker, Ferrin, and Stenneth are each directed towards similar pursuits in the field of vehicle following/platooning. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Stenneth, as doing so beneficially provides safe departure from a platoon when it is determined that it is no longer safe for the vehicle to remain in the platoon, as recognized by Stenneth ([0051]).

Regarding claim 17, Neubecker, Ferrin, and Stenneth teach the aforementioned limitations of claim 16. However, neither Neubecker nor Ferrin outright teach determining to perform the at least partial autonomous driving session when sensing that the human driver is tired or stressed. Stenneth further teaches:
determining to perform the at least partial autonomous driving session when sensing that the human driver is tired or stressed.
Stenneth teaches ([0051]): "A vehicle or platoon server may optionally determine, based on driver behavior (e.g., a driver is too drowsy as determined from driver monitoring sensors) information and vehicle status, that it is no longer safe to remain in a platoon… The remaining vehicles of the platoon may then make course corrections to enable the departing vehicle safe passage from the platoon." Stenneth further teaches ([0021]): "Example embodiments described herein may use computers and computer program products to facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons. In either scenario, an apparatus that supports communication between vehicles may be used to facilitate the joining and departing of vehicles from platoons, along with determining the appropriate platoon for a vehicle to join."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to further incorporate the teachings of Stenneth to provide determining to perform the at least partial autonomous driving session when sensing that the human driver is tired or stressed. Neubecker, Ferrin, and Stenneth are each directed towards similar pursuits in the field of vehicle following/platooning. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Stenneth, as doing so beneficially provides safe departure from a platoon when it is determined that it is no longer safe for the vehicle to remain in the platoon, as recognized by Stenneth ([0051]).

Regarding claim 19, Neubecker and Ferrin teach the aforementioned limitations of claim 18. However, neither Neubecker nor Ferrin outright teach determining to perform the at least partial autonomous driving session when sensing that the human driver is tired or stressed. Stenneth teaches a method, apparatus, and computer program product for grouping vehicles into a platoon, comprising:
instructions for determining to perform the at least partial autonomous driving session when sensing that the human driver is tired or stressed.
Stenneth teaches ([0051]): "A vehicle or platoon server may optionally determine, based on driver behavior (e.g., a driver is too drowsy as determined from driver monitoring sensors) information and vehicle status, that it is no longer safe to remain in a platoon… The remaining vehicles of the platoon may then make course corrections to enable the departing vehicle safe passage from the platoon." Stenneth further teaches ([0021]): "Example embodiments described herein may use computers and computer program products to facilitate the grouping of vehicles into platoons, and in the case of fully autonomous, driverless vehicles, may also control the vehicles to join them to platoons. In either scenario, an apparatus that supports communication between vehicles may be used to facilitate the joining and departing of vehicles from platoons, along with determining the appropriate platoon for a vehicle to join."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neubecker and Ferrin to incorporate the teachings of Stenneth to provide determining to perform the at least partial autonomous driving session when sensing that the human driver is tired or stressed. Neubecker, Ferrin, and Stenneth are each directed towards similar pursuits in the field of vehicle following/platooning. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Stenneth, as doing so beneficially provides safe departure from a platoon when it is determined that it is no longer safe for the vehicle to remain in the platoon, as recognized by Stenneth ([0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price et al. (US 2018/0144640 A1) teaches a communication architecture for connected vehicle control systems, including controlling a host vehicle’s participation in a platoon. Pandy (US 2018/0082591 A1) teaches a method for controlling an own vehicle to participate in a platoon, including a determination of whether another vehicle is a valid platooning partner..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662